Cruzado v. State, 110 Nev. 745, 747, 879 P.2d 1195, 1195 (1994), overruled
                    on other grounds by Lee v. State, 115 Nev. 207, 985 P.2d 164 (1999).
                    Fisher argues that he merely waived the right to counsel in preparation of
                    a direct appeal or that the language is ambiguous. We disagree, as the
                    language of the agreement clearly states that Fisher unconditionally
                    waived his right to a direct appeal of the conviction. Therefore, we
                    conclude Fisher's claims are waived, and we
                                ORDER the judgment of conviction AFFIRMED.



                                                                                     J.
                                                      Hardesty



                                                      Douglas


                                                                                     J.



                    cc: Hon. Stefany Miley, District Judge
                         Clark County Public Defender
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF

     NEVADA
                                                        2
(0) 1947A     Do>